Exhibit 99.1 Proto Labs Reports Record Revenue and Net Income for the Second Quarter 201 4 Quarterly Revenue Increases 33% Year over Year to $52.9 Million Quarterly Net Income Increases 27% Year over Year to $11.0 Million Company Announces Retirement of CFO by Year End 2014 MAPLE PLAIN, Minn.— July 24, 2014 Proto Labs, Inc. (NYSE: PRLB), a leading online and technology-enabled quick-turn manufacturer, today announced record financial results for the second quarter ended June 30, 2014. Highlights include: ● Revenue for the second quarter of 2014 increased to a record $52.9 million, 33 percent above revenue of $39.7 million in the second quarter of 2013. ● Revenue from additive services (3D printing) through the Fineline acquisition completed last April totaled $2.1 million. ● The record quarterly revenue was achieved through a 19 percent increase in the number of product developers served combined with an increase of 7 percent in spending per product developer. ● Net income for the second quarter of 2014 increased to a record $11.0 million, or $0.42 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation and amortization of intangibles, was $11.9 million, or $0.45 per diluted share. See “Non-GAAP Financial Measure” below. “Our business performed wonderfully this past quarter and our employees executed on many fronts. We rolled out new services for product developers; we completed a strategic acquisition; we transitioned our Firstcut operations to our new factory in Plymouth, Minnesota; and we once again generated record revenues,” said Vicki Holt, President and Chief Executive Officer of Proto Labs. “Over the next couple of quarters, we will be focused on further integration of Fineline and the launch of several new services developed by our Protoworks team.” Additional highlights include: ● Gross margin was 61.8 percent of revenue during the second quarter of 2014 compared with 62.5 percent during the same quarter in 2013. The factory move of Firstcut operations to Plymouth, Minnesota was completed in May on schedule. ● During the second quarter of 2014, spending on research and development, including the Protoworks initiatives, totaled $3.9 million, or 7.4 percent of revenue. This compares to $2.8 million, or 6.9 percent of revenue, during the second quarter of 2013. ● Operating margin was 30.2 percent of revenue during the second quarter of 2014 compared to 31.8 percent during the second quarter of 2013. ● As measured on a year-to-date basis, cash generated from operations totaled $26.0 million. Cash, cash equivalents and investments totaled $105.4 million as of June 30, 2014. The company also announced that Chief Financial Officer Jack Judd will retire by the end of 2014. “Jack has been an integral part of our success and we will miss his leadership. His influence can be seen everywhere at the company from our initial public offering in 2012 through our consistent growth and profitability to, most recently, the completion of our first acquisition. I will personally miss his advice and guidance, but I know I speak for the Board of Directors and our employees in thanking Jack for his many contributions and wishing him well with his future endeavors. We have started a formal search process and are working diligently on finding a great candidate,” said Ms. Holt. “Proto Labs has accomplished much during my tenure and I am proud to have been part of the success. Our company is in excellent shape and I leave knowing processes are in place to continue our growth strategies. I look forward to working with Vicki and the Board of Directors through the end of this year on a successful transition,” concluded Mr. Judd. Non-GAAP Financial Measure The company has included non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, in this press release to provide investors with additional information regarding the company’s financial results. The company has provided below a reconciliation of non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, to net income, the most directly comparable measure calculated and presented in accordance with GAAP. Non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, is used by the company’s management and board of directors to understand and evaluate operating performance and trends and provides a useful measure for period-to-period comparisons of the company’s business. Accordingly, the company believes that non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, provides useful information to investors and others in understanding and evaluating operating results in the same manner as our management and board of directors. Conference Call The company has scheduled a conference call to discuss its second quarter financial results today, July 24, 2014 at 8:30 a.m. ET. To access the call in the U.S. please dial 877-709-8150. Outside the U.S. please dial 201-689-8354. No participant code is required. A simultaneous webcast of the call will also be available on the investor relations section of the company’s website at www.protolabs.com/investors . An audio replay will be available for 14 days following the call on the investor relations website of Proto Lab’s website. About Proto Labs, Inc. Proto Labs is a leading online and technology-enabled quick-turn manufacturer of custom parts for prototyping and short-run production. Proto Labs provides “Real Parts, Really Fast” to product developers worldwide. Proto Labs utilizes computer numerical control (CNC) machining, injection molding, and additive manufacturing (3D printing), to manufacture custom parts for our customers. For more information, visit protolabs.com. Forward-Looking Statements Statements contained in this press release regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Proto Labs to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in the “Risk Factors” section within reports filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on Proto Labs’ future results. The forward-looking statements included in this press release are made only as of the date hereof. Proto Labs cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Proto Labs expressly disclaims any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Contacts: Investor Relations: Jack Judd, 763-479-7408 jack.judd@protolabs.com Jenifer Kirtland, 408-656-9496 jkirtland@evcgroup.com Media Relations: Bill Dietrick, 763-479-7664 bill.dietrick@protolabs.com ProtoLabs, Inc. Condensed Consolidated Balance Sheets (In thousands) June 30, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ 22,854 $ 43,039 Short-term marketable securities 25,255 36,339 Accounts receivable, net 25,187 18,320 Inventory 5,755 5,166 Other current assets 7,645 6,931 Total current assets 86,696 109,795 Property and equipment, net 87,313 56,101 Long-term marketable securities 57,325 64,023 Goodwill 28,916 - Intangible assets, net 4,456 - Other long-term assets 251 256 Total assets $ 264,957 $ 230,175 Liabilities and shareholders' equity Current liabilities Accounts payable $ 11,818 $ 6,455 Accrued compensation 5,805 6,196 Accrued liabilities and other 3,491 808 Current portion of long-term debt obligations 194 204 Total current liabilities 21,308 13,663 Long-term deferred tax liabilities 3,731 3,682 Long-term debt obligations 77 159 Other long-term liabilities 759 1,028 Shareholders' equity 239,082 211,643 Total liabilities and shareholders' equity $ 264,957 $ 230,175 Proto Labs, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue Protomold $ 36,255 $ 27,924 $ 68,949 $ 54,804 Firstcut 14,478 11,825 27,858 22,258 Fineline 2,133 - 2,133 - Total revenue 52,866 39,749 98,940 77,062 Cost of revenue 20,183 14,896 37,233 28,930 Gross profit 32,683 24,853 61,707 48,132 Operating expenses Marketing and sales 7,261 5,550 13,678 10,813 Research and development 3,914 2,751 7,370 5,379 General and administrative 5,534 3,923 10,237 7,917 Total operating expenses 16,709 12,224 31,285 24,109 Income from operations 15,974 12,629 30,422 24,023 Other income (expense), net ) 116 37 119 Income before income taxes 15,908 12,745 30,459 24,142 Provision for income taxes 4,952 4,134 9,401 7,244 Net income $ 10,956 $ 8,611 $ 21,058 $ 16,898 Net income per share: Basic $ 0.43 $ 0.34 $ 0.82 $ 0.68 Diluted $ 0.42 $ 0.33 $ 0.81 $ 0.66 Shares used to compute net income per share: Basic 25,620,005 25,258,932 25,597,055 25,030,283 Diluted 26,146,848 25,850,247 26,132,265 25,627,382 Proto Labs, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Operating activities Net income $ 21,058 $ 16,898 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,683 3,582 Stock-based compensation expense 2,248 1,736 Deferred taxes 107 307 Excess tax benefit from stock-based compensation ) ) Amortization of held-to-maturity securities 854 633 Loss on disposal of property and equipment - 59 Changes in operating assets and liabilities ) 2,162 Net cash provided by operating activities 26,017 19,448 Investing activities Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) - Purchases of marketable securities ) ) Proceeds from maturities of marketable securities 55,441 34,280 Net cash used in investing activities ) ) Financing activities Payments on debt ) ) Acquisition-related contingent consideration ) - Proceeds from exercises of stock options and other 1,806 2,870 Excess tax benefit from stock-based compensation 1,623 5,929 Net cash provided by financing activities 2,075 8,633 Effect of exchange rate changes on cash and cash equivalents 234 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 43,039 36,759 Cash and cash equivalents, end of period $ 22,854 $ 35,446 ProtoLabs, Inc. Reconciliation of GAAP to Non-GAAP Financial Measure (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, 2014 June 30, 2014 Non-GAAP net income, adjusted for stock-based compensation and amortization expenses: GAAP net income $ 10,956 $ 21,058 Add back: Stock-based compensation expense Cost of revenue 97 179 Marketing and sales 240 435 Research and development 268 483 General and administrative 645 1,151 Total stock-based compensation expense 1,250 2,248 Income tax benefits on stock-based compensation ) ) Non-GAAP net income adjusted for stock based compensation 11,808 22,595 Add back: Amortization expense General and administrative 124 124 Income tax benefits on stock-based compensation ) ) Non-GAAP net income adjusted for stock based compensation and amortization $ 11,889 $ 22,676 Non-GAAP net income per share: Basic $ 0.46 $ 0.89 Diluted $ 0.45 $ 0.87 Shares used to compute non-GAAP net income per share: Basic 25,620,005 25,597,055 Diluted 26,146,848 26,132,265 Proto Labs, Inc. Revenue by Geography - Based on Shipping Location (In thousands) (Unaudited) Three Months Ended Six Months Ended June 30, 2014 June 30, 2014 Revenues Domestic United States $ 39,966 $ 72,988 International Europe 8,985 18,190 Japan 1,447 3,332 United States 2,468 4,430 Total international 12,900 25,952 Total revenue $ 52,866 $ 98,940 ProtoLabs, Inc. Customer Information (In thousands, except customer amounts) (Unaudited) Six Months Ended June 30, Number of Customers Revenue ($) Number of Customers Revenue ($) New customers - Protomold and Firscut 1,659 $ 9,169 1,435 $ 7,952 Existing customers - Protomold and Firscut 5,366 89,771 4,644 69,110 Total 7,025 $ 98,940 6,079 $ 77,062 Note: the data above does not include customers who purchased Fineline products during the periods presented ProtoLabs, Inc. Product Developer Information (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Unique product developers served - Protomold and Firscut 8,222 6,885 12,103 10,219 Note: the data above does not include product developers who purchased Fineline products during the periods presented
